DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Figure 1 does not comply with 37 CFR 1.84(l) which requires “Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined as the word and phrases are blurry and not well-defined as required.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-5, and 7-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 4-5, and 7-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a component which determines “the speed of an acoustic wave”. Claim 1 recites a “device for measurement of the speed of an acoustic wave” and also recites “wherein the speed of the acoustic wave in the target medium is measured by analyzing probe beam deflection data”. However, the body of claim 1 fails to recite any component which determines “the speed of an acoustic wave” and even fails to recite a component which, based upon the original specification, CAN determine the “speed of an acoustic wave”. Therefore, the claim is incomplete and thus indefinite.
Claims 4-5 and 7-15 are rejected as they fail to correct the problems of claim 1 from which they depend.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7-9, 14-15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Easley et al. (US 4,452,071) (hereafter Easley).
With regards to claim 1, Easley discloses a device for measurement of the speed of an acoustic wave in a target medium (Figure 1, column 1 line 41 – column 2 line 29) comprising; a target medium (gas, preferably krypton, column 1 lines 46-48) in which acoustic waves can be generated (column 2 lines 1-29); at least beam source (laser 38, column 2 lines 1-15) configured to generate acoustic waves in the target medium; at least one probe beam source (24) that can generate a probe beam (column 1 lines 52-68) that is capable of traveling travels through the target medium and being is deflected by an acoustic wave traveling through the target medium (column 1 lines 41 – column 2 line 29) when the device is in use; at least one probe beam detector (32) configured to detect deflection of a probe beam generated by the at least one probe beam source (column 1 line 59 – column 2 line 29); and a timer (44) configured to record or measure the time that the probe beam is deflected or the time between deflections of the probe beam (column 2, lines 23-30), wherein the speed of the acoustic wave in the target medium is directly related to the probe beam deflection data (column 2 lines 43 – 66).
Easley discloses the claimed invention with the exception of the beam source specifically being a pump beam source and specifically measuring the speed of the acoustic wave in the target medium.
Easley discloses at column 2 lines 1-5 that the shock wave (acoustic wave) is produced by rapidly heating the filament 14 by focusing an external light pulse such as from a laser 38 onto the filament. 
Easley to include the use of a pump beam source for the laser which produces the pulse to heat the filament as a pump beam source (laser) is a well-known and well recognized means in the art of producing laser beams, with it also being well-known that the pump beam laser can be accurately controlled to produce a consistent laser beam (pulse) which greatly increases test results dependent upon that laser beam. 
Furthermore, Easley clearly teaches at column 2 lines 42-45 that the “period between the times t1 and t2 is a function of the speed of sound in the gas”. 
Rather than actually measuring the speed of sound and then using the speed to determine the pressure, the system of Easley compares the period between the times t1 and t2 to ensure the pressure is within an acceptable range.
However, it would have been obvious to one of ordinary skill in the art at the time of filing to specifically include the measurement of the speed of the acoustic wave (sound wave) in the target medium as Easley clearly indicates the light beams are at a fixed spacing, and as the formula for acoustic speed is known to be v = ∆d/∆t, one of ordinary skill in the art can clearly determine the speed (velocity) of the acoustic wave from the measurements and constants already determined by Easley. 
With regards to claim 7, Easley discloses a timer (44) configured to record or measure the time that the probe beam is disturbed or the time between disturbances of the probe beam on lines 23-30 of column 2.
With regards to claim 8, Easley discloses the at least one probe beam source generating two or more probe beams in Figure 1 and column 1 lines 52-68.
With regards to claim 9, Easley discloses the at least one probe beam source generating an optical probe beam (light beam) at column 1 lines 52-68.
With regards to claim 14, Easley discloses the at least one probe detector being configured to determine acoustic wave speed, pressure amplitude of an acoustic wave, the distance of the acoustic source, and/or direction of the acoustic wave at column 2 lines 1-66.
With regards to claim 15, Easley discloses at column 1 lines 59-62 using a photoelectric detector 32 to produce a signal proportional to the intensity of the light beam. 
Easley discloses the claimed invention with the exception of the at least one probe detector (photodetector 32) specifically being a photodiode and/or a quadrant detector.
It is well-known and well-recognized within the art of optics to utilize a photodiode or quadrant detector to receive a laser beam and produce a signal proportional to the intensity of the light beam.
Easley to specifically use a photodiode and/or a quadrant detector for the at least one probe detector as both are well-known and well-recognized in the art as means for receiving a laser/light beam and producing a signal proportional to the intensity of the light beam 
With regards to claim 20, Easley discloses a method (Figure 1, column 1 line 41 – column 2 line 66) comprising: exposing a target medium (gas, preferably krypton, column 1 lines 46-48) having at least one probe beam traveling through the target medium (26, column 1 lines 52-58) to an excitation source (laser 38) to generate an acoustic wave (column 2, lines 1-5, laser 38 generates the shock/acoustic wave by rapidly heating the filament 14 by focusing an external light pulse onto the filament); detecting at least one probe beam deflection of the at least one probe beam traveling through the target medium (column 1 line 41 – column 2 line 29); and calculating the period between the times t1 and t2 for the shock/acoustic wave to propagate the fixed spacing between the light beams by measuring deflection of the at least one probe beam (column 2 lines 42-45), the period between the times being a function of the speed of sound (acoustic) in the target medium (gas).
Easley discloses the claimed invention with the exception of specifically measuring the speed of an acoustic wave utilizing the detection of the at least one probe beam deflection.
Rather than actually measuring the speed of sound and then using the speed to determine the pressure, the system of Easley compares the period between the times t1 and t2 to ensure the pressure is within an acceptable range.
However, it would have been obvious to one of ordinary skill in the art at the time of filing to specifically include the measurement of the speed of the acoustic wave (sound wave) in the target medium as Easley clearly indicates the light beams are at a fixed spacing, and as the formula for acoustic speed is known to be v = ∆d/∆t, one of ordinary skill in the art can clearly determine the speed (velocity) of the acoustic wave from the measurements and constants already determined by Easley. 

Claims 1, 7-9, 14-15, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goss et al. (US 4,655,608) (hereafter Goss).
With regards to claim 1, Goss discloses a device for measurement of the speed of an acoustic wave in a target medium (abstract, Figure 1, column 4 line 34-38) comprising; a target medium (flame 11) in which acoustic waves can be generated (column 4 lines 34-36); at least one pump beam source (23) configured to generate acoustic waves in the target medium (column 4 lines 12-48, “wire 21 was pulsed by pump laser 23 to generate acoustic pulses”); at 
Goss discloses the claimed invention with the exception of a timer configured to record or measure the time that the probe beam is deflected or the time between deflections of the probe beam and the speed of the acoustic wave in the target medium is measured by analyzing probe beam deflection data. 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Goss to include a timer as the counter and transient digitizer combination is the functional equivalent of a timer and one of ordinary skill in the art would recognize that the two circuits could be switched one for the other.
As for specifically measuring the speed of the acoustic wave, one of ordinary skill in the art knows that the formula for acoustic speed is v = ∆d/∆t, and as Goss knows the distance traveled by the acoustic wave (distance between the probe beams) and the time it requires for the acoustic wave to travel that distance (measured by the counter and digitizer), one of ordinary skill in the art would easily convert the measurements of Goss into a specific measurement of the speed of the acoustic wave.
With regards to claim 4, Goss discloses at least one electromagnetic source (flame 11) coupled to the target medium (flame 11) and configured to provide electromagnetic energy to the target medium (flame 11, as long as the flame burns it adds electromagnetic energy and heat to itself).
With regards to claim 7, Goss discloses the claimed invention with the exception of a timer configured to record or measure the time that the probe beam is disturbed or the time between disturbances of the probe beam.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Goss to include a timer as the counter and transient digitizer combination is the functional equivalent of a timer and one of ordinary skill in the art would recognize that the two circuits could be switched one for the other.
Goss discloses the at least one probe beam source (29, 30) being capable of generating two or more probe beams (inherent in the use of two probe lasers, column 4 line 66 – column 5 line 43).
With regards to claim 9, Goss discloses the at least one probe beam source (29, 30) generating an optical probe beam (laser beams disclosed ARE optical probe beams, column 4 line 66 – column 5 line 43).
With regards to claim 14, Goss discloses at least one probe detector being configured to determine acoustic wave speed, pressure amplitude of an acoustic wave, the distance of the acoustic source, and/or direction of the acoustic wave (peak detectors (63, 64) measure pressure amplitude of the acoustic wave (column 6 lines 16-41) and acoustic wave speed is measured at column 4 lines 33-48 and column 6 lines 42-68).
With regards to claim 15, Goss inherently includes the at least one probe detector (37, 38) being a photodiode and/or a quadrant detector as Goss discloses the detectors being sensitive pin diode detectors (which are known photodiodes) as column 5 line 37.
With regards to claim 21, Goss discloses a method for measuring electromagnetic energy deposition in a target medium or temperature of a target medium (Figures 1, abstract) comprising: exposing a target medium (flame 11) having at least one probe beam (31,32) traveling through the target medium (Figure 1) to an excitation source (pump laser 23) to generate an acoustic wave (column 4 lines 12-48); detecting at least one probe beam deflection of the at least one probe beam (31, 32) traveling through the target medium (column 4 line 66 – column 5 line 43); and determining the electromagnetic energy deposition in the target medium or the temperature of the target medium (column 6 line 42 – column 7 line 49).
Goss discloses the claimed invention with the exception of specifically calculating the speed of the acoustic wave using information provided by detection of at least one probe beam deflection and specifically determining the electromagnetic energy deposition in the target medium or the temperature of the target medium using the speed of the acoustic wave.
As for specifically measuring the speed of the acoustic wave, one of ordinary skill in the art knows that the formula for acoustic speed is v = ∆d/∆t, and as Goss knows the distance traveled by the acoustic wave (distance between the probe beams) and the time it requires for the acoustic wave to travel that distance (measured by the counter and digitizer), one of ordinary skill in the art would easily convert the measurements of Goss into a specific measurement of the speed of the acoustic wave.
And once the speed of the acoustic wave was known, one of ordinary skill in the art would fully recognize the advantages of using the calculated speed to determine the .

Claims 1, 4-5, 7-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elliott et al. (US 2012/0002193 A1) (hereafter Elliott) in view of Easley.
With regards to claim 1, Elliott  discloses a device for measurement of the speed of an acoustic wave in a target medium (Figure 2, paragraphs [0023]-[0024] and [0037]) comprising; a target medium (16) in which acoustic waves can be generated (paragraphs [0037]-[0041]); at least one pump beam source (500, a pumped tunable optical parameter oscillator laser) configured to generate acoustic waves in the target medium (paragraphs [0037] and [0051]-[0052]); at least one probe beam source (26) that can generate a probe beam (10) that travels through the target medium (16) and is deflected by an acoustic wave traveling through the target medium (paragraphs [0038]-[0039]) when the device is in use; at least one probe beam detector (photodiodes 20) configured to detect deflection of a probe beam (10) generated by the at least one probe beam source (500, a pumped tunable optical parameter oscillator laser); the at least one probe beam detector (photodiodes 20) measuring the direction and magnitude of deflection of each probe beams (10) and forwarding the data to a control unit (30).
Elliott discloses the claimed invention with the exception of a timer configured to record or measure the time that the probe beam is deflected or the time between deflections of the probe beam and specifically measuring the speed of the acoustic wave in the target medium by analyzing probe beam deflection data.
Easley discloses a device for measurement of the speed of an acoustic wave in a target medium (Figure 1, column 1 line 41 – column 2 line 29) comprising; a target medium (gas, preferably krypton, column 1 lines 46-48) in which acoustic waves can be generated (column 2 lines 1-29); at least beam source (laser 38, column 2 lines 1-15) configured to generate acoustic waves in the target medium; at least one probe beam source (24) that can generate a probe beam (column 1 lines 52-68) that is capable of traveling travels through the target medium and being is deflected by an acoustic wave traveling through the target medium (column 1 lines 41 – column 2 line 29) when the device is in use; at least one probe beam detector (32) configured to detect deflection of a probe beam generated by the at least one probe beam source (column 1 line 59 – column 2 line 29); and a timer (44) configured to record or measure the time that the probe beam is deflected or the time between deflections of the probe beam (column 2, lines 23-
Rather than actually measuring the speed of sound and then using the speed to determine the pressure, the system of Easley compares the period between the times t1 and t2 to ensure the pressure is within an acceptable range.
However, it would have been obvious to one of ordinary skill in the art at the time of filing to specifically include the measurement of the speed of the acoustic wave (sound wave) in the target medium in Elliott as Easley clearly indicates the light beams are at a fixed spacing, and as the formula for acoustic speed is known to be v = ∆d/∆t, one of ordinary skill in the art can clearly determine the speed (velocity) of the acoustic wave from the measurements and constants already determined by Easley. 
It would also have been obvious to one of ordinary skill in the art at the time of filing to modify Elliott to include the timer of Easley as Easley teaches that the use of a timer allows for an easy determination of deflection of the probe beams and one of ordinary skill in the art would easily include the timer of Easley in the control unit of Elliott which is utilized by Elliott to determine the deflection of the probe beams.
With regards to claim 4, Elliott discloses at least one electromagnetic source (500) coupled to the target medium and configured to provide electromagnetic energy to the target medium (paragraphs [0037] and [0051]-[0052]).
With regards to claim 5, Elliott discloses the device being configured to expose the target medium to electromagnetic energy, the electromagnetic energy being absorbed by the target medium (paragraphs [0038]-[0039]).
With regards to claim 7, Elliott discloses the claimed invention with the exception of a timer configured to record or measure the time that the probe beam is disturbed or the time between disturbances of the probe beam.
Easley discloses a device for measurement of the speed of an acoustic wave in a target medium (Figure 1, column 1 line 41 – column 2 line 29) comprising; a target medium (gas, preferably krypton, column 1 lines 46-48) in which acoustic waves can be generated (column 2 lines 1-29); at least beam source (laser 38, column 2 lines 1-15) configured to generate acoustic waves in the target medium; at least one probe beam source (24) that can generate a probe beam (column 1 lines 52-68) that is capable of traveling travels through the target medium and being is deflected by an acoustic wave traveling through the target medium (column 1 lines 41 – column 2 line 29) when the device is in use; at least one probe beam detector (32) configured to detect deflection of a probe beam generated by the at least one probe beam source (column 1 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Elliott to include the timer of Easley as Easley teaches that the use of a timer allows for an easy determination of deflection of the probe beams and one of ordinary skill in the art would easily include the timer of Easley in the control unit of Elliott which is utilized by Elliott to determine the deflection of the probe beams.
With regards to claim 8, Elliott discloses the at least one probe beam source (26) being capable of generating two or more probe beams (Figures, paragraph [0038]).
With regards to claim 9, Elliott discloses at least one probe beam source (28) generating an optical probe beam (paragraphs [0038]-[0039]).
With regards to claim 10, Elliott discloses the target medium, in different locations in the target medium, has two or more acoustic speeds for the acoustic waves (paragraph [0037]).
With regards to claim 11, Elliott discloses the claimed invention with the exception of the target medium being water.
Elliott discloses the target medium (absorbing media) being either gas or liquid (paragraph [0040]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include water as water is a well-known liquid that is often used within the art of measuring and testing.
With regards to claim 12, Elliott discloses the target medium being biological tissue or thermally coupled to biological tissue (patient’s eye 515, paragraph [0051]-[0052]).
With regards to claim 13, Elliott discloses the at least one probe detector being configured to detect probe beam deflection in two dimensions in paragraphs [0033] and [0038] where the diode array 20 measuring both the direction and magnitude of the probe beam deflection.
With regards to claim 15, Elliott discloses the at least one probe detector being a photodiode and/or a quadrant detector in paragraph [0045].


Response to Arguments
Applicant’s arguments, see Remarks, filed 01 December 2021, with respect to the rejection(s) of claim(s) 1-18 and 20-21 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 USC 103(a) in view of Easley, Gross, and Elliott in view of Easley. Please see the rejections above for the full description of how these references are applied.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199.  The examiner can normally be reached on M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/RMM/            Examiner, Art Unit 2855                                                                                                                                                                                            
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855